Citation Nr: 1244106	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for neurological disability as a result of treatment received at the VA Medical Center (VAMC) in Clarksburg, West Virginia, on May 23, 2002 and May 24, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from  January 2007 rating decision in which the RO, inter alia, denied entitlement to compensation benefits under 38 U.S.C.A. § 1151 for claimed nerve damage of the right foot.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.  

In November 2011, the Board remanded the claim on appeal for additional development, to include scheduling the Veteran for a VA examination.  After accomplishing the requested action (to include arranging for VA examination that was conducted in November 2011), the RO continued to deny the claim (as reflected in a July 2012 supplemental SOC), and returned this matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in the November 2011 decision, the Board referred several issues to the RO for appropriate action, to include entitlement to service connection for a breathing disability, a colon disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  It does not appear that the RO has taken any action on the previously referred claims and, as such, the claims have not yet been addressed by the RO.  As such, these matters are not properly before the Board and are, thus, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although medical evidence demonstrates that the Veteran has current neurological impairment that appears to have manifested after the surgeries performed at the Clarksburg VAMC in May 2002, persuasive opinion evidence indicates that such neurological impairment is not the result of those surgeries. 


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for neurological disability resulting from surgeries performed at the Clarksburg VAMC, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

Although section 1151 claims are not service connection claims, disability benefits under that section are awarded as if service connected.  Hence, pertinent to this claim, VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, an August 2006 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151.  The letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The January 2007 rating decision reflects the initial adjudication of the Veteran's claim.  Hence, the August 2006 letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.  

The Board further notes that if Section 1151 compensation is awarded, the underlying disability is treated in the same manner as if service connected.  As such, to whatever extent the notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-pertinent to the five elements of a claim for service connection, to include disability rating and effective date-are applicable to these claims, the Veteran was provided such notice in a June 2008 letter.  

After issuance of the June 2008 letter, and opportunity for the Veteran to respond, in July 2012, the RO issued a statement of the case which reflects readjudication of the Veteran's claim.  Hence, the Veteran is not shown to be prejudiced by the timing of these letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment and surgery records which document the surgeries performed in May 2002 at the Clarksburg VAMC, a November 2007 medical opinion, and the report of a March 2012 VA examination.   Also of record and considered in connection with the current appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.  

The Board notes that in addition to the Veteran's paper claims file, there is paperless, electronic (Virtual VA) claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, which includes statements, forms, and medical records, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Veteran has not identified any additional evidence or information that is needed for a fair adjudication of the claim on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at  543(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying additional disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; an event not reasonably foreseeable; the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C.A. Chapter 31; or participation in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2012).  

Here, the Veteran seeks Section 1151 compensation for nerve damage to his right foot, which he asserts resulted from surgeries performed at the Clarksburg, West Virginia, VAMC on May 23, 2002 and May 24, 2002.  

The evidence reflects that, on May 23, 2002 the Veteran underwent a right ileofemoral and right femoropopliteal bypass graft procedure, after which he developed severe pain in the right lower extremity.  An arteriogram revealed occlusion of the graft and, subsequently, on May 24, 2002, the Veteran underwent a right ileofemoral and right femoropopliteal bypass graft thrombectomy and revision of the femoropopliteal bypass.  

Following the May 24, 2002 surgery, the Veteran continued to complain of right leg pain that was not relieved by medication.  He also complained of right lower extremity weakness, as well as numbness in his right leg and foot.  Objective examination revealed the Veteran's senses were dampened in the right lower leg and foot, weak right pedal pulses on Doppler testing, and severe weakness in the right lower extremity.  However, the Veteran began to report that his leg pain was improving and he was transferred from ICU to the ward on May 28, 2002.  The Veteran was discharged home on May 30, 2002, with intermittent complaints of pain, with medication treatment as needed.  

The evidence shows that the Veteran continued to seek outpatient treatment for complaints of pain and paresthesias in his right leg and foot.  In an August 2002 VA treatment record, it was noted that some neuropathy was present on the ball of the right foot.  In September 2002, the Veteran presented to the podiatry clinic reporting that, since surgery, he developed right foot weakness in plantar flexion of the ankle and hammertoes.  After clinical examination, the examining podiatrist diagnosed the Veteran with neuritis, "possibly due to postoperative complication of the tibial nerve thus causing a right-sided weakness in the foot and ankle." In June 2005, a nurse noted that the Veteran has "possible nerve damage from surgery," which was causing pain.  In July 2005, the Veteran complained of foot pain since the surgery that was improving.  He had no loss of sensation in the lower extremity, but occasional numbness was documented.

The above cited evidence demonstrates that some neurological impairment-variously diagnosed as neuropathy or neuritis-is shown following the May 2002 surgeries.  .  See VA outpatient treatment records dated August and September 2002.  Assuming, arguendo, that the cited evidence supports a finding of additional (neurological) disability following the surgeries, the Board must now determine whether the evidence establishes (1) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability; and (2) a finding of fault or a finding of an unforeseen circumstance.  See 38 U.S.C.A. § 1151(a)(1).  

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

In November 2007, a VA physician was requested to review the Veteran's claims file to provide an opinion in connection with the Veteran's Section 1151 claim.  In the report, the VA physician indicated in the report that she had consulted with the surgeon who conducted the May 2002 surgeries who also reviewed the surgery notes and records of the care the Veteran received in the hospital.  The surgeon reportedly stated that it was not possible to say if the neuritis was due to the surgery, and he also indicated there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault.  While the VA physician stated that she could not resolve the issue of whether the Veteran's neuritis is due to the surgery without resorting to speculation, she also stated that, based on the available information, there is no evidence that there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault.  

Because the above-noted opinion did not resolve the fundamental question of whether the Veteran, in fact, has additional disability resulting from the surgeries-a question which must be resolved before the question of fault or foreseeability is reached-in the November 2011 remand, the Board sought another opinion in this regard.

Accordingly, in March 2012, the Veteran was afforded a comprehensive VA neurological examination to obtain medical opinion as to whether the Veteran has neurological disability as a result of the VA surgeries performed in May 2002; and, if so, whether the proximate cause of the such neurological disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the surgical treatment on May 23, 2002 and May 24, 2002; or (b) an event not reasonable foreseeable.  

After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the March 2012 VA examiner, a neurologist, opined that the Veteran does not have any documented nerve injury as a result of his surgery in May 2002.  While the VA examiner expressed that it is  possible that the pain in the right leg is neuropathic in origin, such as is due to reflex sympathetic dystrophy or similar neurologic etiology, he reiterated that there was no documented evidence of a nerve transaction or nerve trauma which occurred during the surgical procedure.  Likewise, the examiner expressed that it is possible the Veteran has neuropathy in the right leg due to another etiology, but again emphasized that  no evidence could be ascertained in the record of a surgically related trauma causing neuropathy.  The VA examiner recommended that the Veteran have nerve conduction velocity testing performed if this procedure had not already been done.  

The Board accepts the March 2012 VA examiner's opinion adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Admittedly, the examiner did not resolve the question of the exact nature of any current neurological impairment, and in fact, recommended, apparently for diagnostic purposes, that nerve conduction velocity testing be performed.  However, regardless of the exact neurological diagnosis underlying the Veteran's complaints,  the fact remains that the physician emphatically stated that there was no evidence of any nerve injury during the surgeries in question. for diagnostic purposes, subsequently noting two additional times that there was no documented evidence of a nerve transaction or nerve trauma which occurred during surgical procedure.  

As such, the Board finds that this opinion-which was clearly based on a thorough review of available records, and provided within the neurologist's area of expertise, and is thus, accepted as probative opinion evidence on the question of etiology-weighs against a finding that there exists a medical relationship between the surgeries and the neurological impairment in question.     

The Board points out that the only medical  evidence that tends to support the claim are the 2002 and 2005 podiatrist's and nurse's comments, reflected in the treatment records, which indicate only the possibility of a relationship between current neurological impairment and the Veteran's surgeries, without explanation,  These comments are accorded significantly less probative weight than the comments of the March 2012 VA examiner.  To the extent that these comments are mere reiterations of the Veteran's own reported  history, they do not constitute competent medical opinions of the required nexus.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  Even if any such comments were intended to reflect the opinion of the author, such a speculative opinion would not provide persuasive support for the claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus), and Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of  may " also implies " may or may not ").

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) to establish the Veteran's entitlement to compensation under Section 1151 for a neurological disability on the basis of lay assertions, alone, the Board emphasizes that neither is shown to have training or expertise in the medical matters upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.  

The Board thus finds that March 2012 VA examination and opinion is the most probative evidence of record with respect to whether the Veteran's current neurological disability was caused by the surgeries performed by VA in May 2002.  Indeed, the Board notes that the March 2012 VA opinion is based upon all relevant facts in this case, examination of the Veteran, and the medical expertise of the VA examiner, who the Board notes is a neurologist.  Simply stated, there is no other lay or medical evidence of record that is more probative than the March 2012 VA opinion as to whether the Veteran's neurological disability was caused by or is the result of the May 2002 surgeries.  

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's neurological disability was caused by or is the result of the surgeries performed in May 2002.  As such, a fundamental requirement for an award the criteria for compensation under 38 U.S.C. § 1151 are not met, and the claim must be denied.   Indeed, in the absence of evidence establishing that the Veteran's neurological disability was caused by the May 2002 surgeries, the matters of fault and forseeability need not be addressed.    

In reaching the above-noted conclusions, he Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990


ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for nerve damage of the right foot as a result of treatment received at the Clarksburg VAMC on May 23, 2002 and May 24, 2002, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


